 


114 HR 624 IH: Global Magnitsky Human Rights Accountability Act
U.S. House of Representatives
2015-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 624 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2015 
Mr. Smith of New Jersey (for himself and Mr. McGovern) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To impose sanctions with respect to foreign persons responsible for gross violations of internationally recognized human rights, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Global Magnitsky Human Rights Accountability Act. 2.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives; and 
(B)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate. (2)Foreign personThe term foreign person means a person that is not a United States person. 
(3)Gross violations of internationally recognized human rightsThe term gross violations of internationally recognized human rights includes torture or cruel, inhuman, or degrading treatment or punishment, prolonged arbitrary detention, causing the disappearance of persons by the abduction and clandestine detention of those persons, other flagrant denial of the right to life, liberty, or the security of person. (4)PersonThe term person means an individual or entity. 
(5)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or 
(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity. 3.Authorization of imposition of sanctions (a)In generalThe President shall impose the sanctions described in subsection (b) with respect to any foreign person the President determines, based on credible information— 
(1)is responsible for extrajudicial killings, torture, or other gross violations of internationally recognized human rights committed against individuals in any foreign country, particularly those individuals who seek— (A)to expose illegal activity carried out by government officials; or 
(B)to obtain, exercise, defend, or promote internationally recognized human rights and freedoms, such as the freedoms of religion, expression, association, and assembly, and the rights to a fair trial and democratic elections; (2)acted as an agent of or on behalf of a foreign person in a matter relating to an activity described in paragraph (1); 
(3)is a government official, or a senior associate of such an official, that is responsible for, or complicit in, ordering, controlling, or otherwise directing, acts of significant corruption, including the expropriation of private or public assets for personal gain, corruption related to government contracts or the extraction of natural resources, bribery, or the facilitation or transfer of the proceeds of corruption to foreign jurisdictions; or (4)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an activity described in paragraph (3). 
(b)Sanctions describedThe sanctions described in this subsection are the following: (1)Inadmissibility to United StatesIn the case of a foreign person who is an individual— 
(A)ineligibility to receive a visa to enter the United States or to be admitted to the United States; or (B)if the individual has been issued a visa or other documentation, revocation, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of the visa or other documentation. 
(2)Blocking of property 
(A)In generalThe blocking, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in all property and interests in property of a foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. (B)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this section. 
(c)Consideration of certain information in imposing sanctionsIn determining whether to impose sanctions under subsection (a), the President shall consider— (1)information provided by the chairperson and ranking member of each of the appropriate congressional committees; and 
(2)credible information obtained by other countries and nongovernmental organizations that monitor violations of human rights. (d)Requests by chairperson and ranking member of appropriate congressional committeesNot later than 120 days after receiving a written request from the chairperson and ranking member of one of the appropriate congressional committees with respect to whether a foreign person has engaged in an activity described in subsection (a), the President shall— 
(1)determine if that person has engaged in such an activity; and (2)submit a report to the chairperson and ranking member of that committee with respect to that determination that includes— 
(A)a statement of whether or not the President imposed or intends to impose sanctions with respect to the person; and (B)if the President imposed or intends to impose sanctions, a description of those sanctions. 
(e)Waiver for national security interestsThe President may waive the application of sanctions under this section with respect to a person if the President— (1)determines that such a waiver is in the national security interests of the United States; and 
(2)not later than 15 days prior to granting such a waiver, submits to the appropriate congressional committees notice of, and a justification for, the waiver. (f)Exception To comply with United Nations Headquarters AgreementSanctions under subsection (b)(1) shall not apply to an individual if admitting the individual into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States. 
(g)Enforcement of blocking of propertyA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(2) or any regulation, license, or order issued to carry out subsection (b)(2) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (h)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a person if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination of the sanctions that— 
(1)credible information exists that the person did not engage in the activity for which sanctions were imposed; (2)the person has been prosecuted appropriately for the activity for which sanctions were imposed; or 
(3)the person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in subsection (a) in the future. (i)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section. 
4.Reports by President to Congress 
(a)In general 
(1)In generalThe President shall submit to the appropriate congressional committees an annual report that includes— (A)a list of each foreign person with respect to which the President imposed sanctions pursuant to section 3 during the year preceding the submission of the report; 
(B)a description of the type of sanctions imposed with respect to each such person; (C)the number of foreign persons with respect to which the President— 
(i)imposed sanctions under section 3(a) during that year; and (ii)terminated sanctions under section 3(h) during that year; 
(D)the dates on which such sanctions were imposed or terminated, as the case may be; (E)the reasons for imposing or terminating such sanctions; and 
(F)a description of the efforts of the President to encourage the governments of other countries to impose sanctions that are similar to the sanctions authorized by section 3. (2)Dates for submission (A)Initial reportThe President shall submit the initial report required by this subsection not later than 120 days after the date of the enactment of this Act. 
(B)Subsequent reports 
(i)In generalThe President shall submit each subsequent report required by this subsection on December 10, or the first day thereafter on which both Houses of Congress are in session, of— (I)the calendar year in which the initial report is submitted if the initial report is submitted before December 10 of such calendar year; and 
(II)each subsequent calendar year. (ii)Congressional statementCongress notes that December 10 of each calendar year has been recognized in the United States and internationally since 1950 as Human Rights Day and thus the importance of December 10 of each calendar year as the date of submission of the subsequent reports required by this subsection. 
(b)Form of report 
(1)In generalThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. (2)Exception (A)In generalSubject to subparagraph (B), the name of a foreign person to be included in the list required by subsection (a)(1) may be submitted in the classified annex authorized by paragraph (1) only if the President— 
(i)determines that it is vital for the national security interests of the United States to do so; and (ii)uses the annex in a manner consistent with congressional intent and the purposes of this Act. 
(B)Additional informationThe President shall include the following additional information in the unclassified portion of the report required by subsection (a) with respect to foreign persons whose names are to be submitted in the classified annex authorized by paragraph (1): (i)The total number of such foreign persons. 
(ii)The total number of such foreign persons who are individuals and the total number of such foreign persons who are entities. (iii)In the case of— 
(I)each such foreign person who is an individual, the country of citizenship of the foreign person; and (II)each such foreign person that is an entity, the country under whose laws the entity is organized. 
(c)Public availability 
(1)In generalThe unclassified portion of the report required by subsection (a) shall be made available to the public, including through publication in the Federal Register. (2)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by subsection (a)(1) without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States. 
5.Report by Comptroller General to Congress on implementation of this Act 
(a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the following: (1)A description and assessment of the process— 
(A)to determine whether a foreign person has engaged in an activity described in section 3(a) and whether sanctions under section 3 should be imposed with respect to the person; and (B)to determine whether the identity of a foreign person with respect to which the President has imposed sanctions pursuant to section 3 should be classified. 
(2)An assessment of the implementation of this Act. (b)ConsultationThe Comptroller General shall consult with the appropriate congressional committees and nongovernmental organizations for purposes of preparing the report required by subsection (a). 
 
